Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered January 4, 1995, convicting defendant, after a nonjury trial, of robbery in the first degree (two counts), robbery in the second degree (two counts), criminal possession of stolen property in the fifth degree (two counts), and criminal possession of a weapon in the fourth degree (six counts), and sentencing him to 4 concurrent terms of 41/2 to 131/2 years, and 8 concurrent prison terms of 1 year, unanimously affirmed.
*208The verdict was based on legally sufficient evidence and was not against the weight of the evidence. In view of the differences in proof, there was nothing inconsistent about the court’s verdict convicting defendant of only 3 of the 4 charged robberies, since the court was free to reject the complainant’s assertion that the same individual committed all 4 robberies. To the extent that defendant’s challenge to these verdicts may be viewed as a repugnancy claim, it is both unpreserved (People v Alfaro, 66 NY2d 985) and meritless (People v Tucker, 55 NY2d 1).
Contrary to defendant’s contention, there was ample evidence that force was used in the second robbery. The evidence demonstrated that the knives carried by the perpetrators were not used solely as tools, but were also displayed in a threatening manner (see, People v Baskerville, 60 NY2d 374; People v Dekle, 83 AD2d 522, affd 56 NY2d 835). Concur—Sullivan, J. P., Milonas, Tom and Andrias, JJ.